Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered June 21, 2004, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]). The court did not conflate *111the right to appeal with the rights automatically forfeited by pleading guilty. Instead, the court separately explained that the waiver was a condition of the plea to which defendant was agreeing in exchange for a favorable sentence, and defendant agreed, acknowledging that he was voluntarily waiving his right to appeal. Were we to find otherwise, we would nevertheless affirm, since the court properly denied defendant’s suppression motion. Concur—Tom, J.P., Mazzarelli, Andrias, Williams and McGuire, JJ.